Motion, so far as it seeks leave to dispense with printing the record on appeal and appellant’s points denied, but the stay contained in the order of this court, entered on the 15th day of January, 1959, is continued as to the alimony in arrears and the counsel fees provided: (1) that within five days after the entry of the order entered herein defendant files a surety company bond in the sum of $5,000 to secure payment thereof, as previously required by the order of this court entered January 15, 1959; and (2) that the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 31, 1959, with notice of argument for the May 1959 Term of this court. In the event the record on appeal and appellant’s points are not served and filed on or before March 31, 1959, with notice of argument for the May 1959 Term, the plaintiff may enter an order dismissing the appeal, without notice to defendant. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.